3 U.S. 17 (____)
3 Dall. 17
The UNITED STATES
versus
HAMILTON.
Supreme Court of United States.

Rawle (the attorney-general of the district) admitted.
*18 THE COURT, after holding the subject for some days under advisement, directed the prisoner to be admitted to bail, himself in the sum of 4000 dollars, and two sureties, each in the sum of 2000 dollars.
WILSON, Justice.
The recognizance must be taken for the defendant's appearance at the next stated Circuit Court. The motion for appointing a special Circuit Court to try offences of this description, at a place nearer to the scene in which they occurred, has not escaped our attention; and with a wish, if possible, to grant it, we have viewed the subject in every light; but hitherto the difficulties are apparently insurmountable. We will, however, state the principal ones, that the Counsel may, if they please, endeavour to remove them.
1. The next stated Circuit Court is so near, that it will not be possible to commence and finish the business of the trials for Treason, at a Special Court to be previously held; and it is very questionable, whether we can appoint a Special Circuit Court at a distant period, to overleap the session of the stated Court. The impropriety of such an interference is the more striking, when it is recollected, that the Circuit Court itself, as well as the Supreme Court, has a power to appoint a special sessions for the trial of criminal causes. 1 Vol. s. 4. p. 51.
2. But even if a special Court were to be appointed to be held at a distant period, overleaping the stated Circuit Court, could an indictment found at the latter, be prosecuted and tried at the former? There is a provision, "That all business depending for trial at any Special Court, shall, at the close thereof, be considered as of course removed to the next stated term of the Circuit Court," (2 Vol. Swift's Edit. s. 3. p. 227.) but there is no power given to remit to a special Court, the business depending for trial, before the stated Circuit Court.
3. And suppose a special Circuit Court were to be appointed previously to the stated Court, could both be in session at the same time? Or, could two grand juries be impannelled at the same time, for the same district, and both be qualified to present all the offences, (including, of course, the offences of Treason) committed within their jurisdiction[*].
NOTES
[*]  Lewis and M. Levy, (as I am informed) attempted to obviate the obstacles above suggested; but, it appears, without effect, as a special Circuit Court was not appointed on this occasion. See the Trials for Treason, 2 vol. p. 335. to p. 357.